TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00241-CV



                                    Tim Forrister, Appellant

                                                 v.

                            10415 Old Manchaca Rd LLC, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-16-002309, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal on April 7, 2016, and appellant’s brief was

due on July 18, 2016. On July 26, 2016, this Court notified appellant that his brief was overdue and

that his appeal could be dismissed for want of prosecution unless he filed a brief or reasonably

explained his failure to file a brief. See Tex. R. App. P. 38.8(a). Appellant’s deadline to respond

was August 5, 2016. To date, appellant has not filed a brief or otherwise responded to our notice.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: September 2, 2016